DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140450. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 52 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application 17/466850
Patent 11,140450
Claims 52 and 62: A method for recommending content in context of a conversation, the method comprising: monitoring, with user equipment, verbal conversation between a plurality of users; as the verbal conversation continues, processing words in the verbal conversation to selectively retrieve keywords from the words in the verbal conversation; detecting keywords in the verbal conversation without receiving a wakeword based on the selectively retrieved keywords; searching for a clip matching one of the detected keywords; and automatically, without receiving the wakeword, presenting the chip to the users during the verbal conversation.
Claims 56 and 66: The method of claim 52, wherein the searching for the clip matching one of the detected keywords comprises: comparing metadata associated with each of a plurality of chips with the detected keywords; and selecting, based on the comparing, the clip of the plurality of clips having metadata matching more of the detected keywords than metadata associated with another one of the clips.
Claims 1 and 11: A method for recommending content in context of a conversation, the method comprising: monitoring, with user equipment, verbal conversation between a plurality of users; determining whether one of the plurality of users is logged into the user equipment; in response to determining that one of the plurality of users is logged into the user equipment, activating a listening mode; as the verbal conversation continues, processing words in the verbal conversation to selectively retrieve keywords from the words in the verbal conversation; detecting the keywords in the verbal conversation without receiving a wakeword based on the selectively retrieved keywords; searching a plurality of clips for a clip matching one of the keywords by: comparing metadata associated with each of the plurality of clips with the detected keywords, and selecting, based on the comparing, the clip of the plurality of clips having metadata matching a greater number of the keywords than another one of the plurality of clips having metadata matching at least one of the keywords; and automatically, without receiving the wakeword, presenting the clip to the users during the verbal conversation.
Claims 53 and 63: The method of claim 52, further comprising: identifying a content type associated with the detected keywords; and selecting a content source to search based on the identified content type.
Claims 2 and 12: The method of claim 1 further comprising: identifying a content type associated with the detected keywords; and selecting a content source to search based on the identified content type.
Claims 54 and 64: The method of claim 52, further comprising: generating a verbal conversation processing window; and temporarily storing words in the verbal conversation detected within the conversation processing window, such that words detected prior to a start time of the window are discarded.
Claims 3 and 13: The method of claim 1 further comprising: generating a verbal conversation processing window; and temporarily storing words in the verbal conversation detected within the conversation processing window, such that words detected prior to a start time of the window are discarded.
Claims 55 and 65: The method of claim 52, further comprising activating a listening mode, wherein the processing words in the verbal conversation is performed when the listening mode is active and is not performed when the listening mode is disabled.
Claims 4 and 14: The method of claim 1, wherein the processing words in the verbal conversation is performed when the listening mode is active and is not performed when the listening mode is disabled.
Claims 57 and 67: The method of claim 56, wherein each of the plurality of clips is less than a threshold duration.
Claims 5 and 15: The method of claim 1, wherein each of the plurality of clips is less than a threshold duration.
Claims 58 and 68: The method of claim 56, wherein the detected keywords relate to a segment in a media asset, and wherein each of the plurality of clips represents content in a scene of the media asset.
Claims 6 and 16: The method of claim 1, wherein the keywords relate to a segment in a media asset, and wherein each of the plurality of clips represents content in a scene of the media asset.
Claims 59 and 69: The method of claim 52, wherein the automatically presenting the clip to the users during the verbal conversation comprises changing content currently being presented on the user equipment to present the clip.
Claims 8 and 18: The method of claim 1, wherein automatically presenting the content to the users during the verbal conversation comprises changing content currently being presented on the user equipment to present the clip.
Claims 60 and 70: The method of claim 52, further comprising presenting some of the detected keywords with the clip with an indication that the clip was selected in response to detecting the keywords in the conversation.
Claims 9 and 19: The method of claim 1 further comprising presenting some of the detected keywords with the clip with an indication that the clip was selected in response to detecting the keywords in the conversation.
Claims 61 and 71: The method of claim 52, wherein the selectively retrieving keywords comprises identifying words in the verbal conversation that match user profiles of each of the plurality of users.
Claims 10 and 20: The method of claim 1, wherein selectively retrieving keywords comprises identifying words in the verbal conversation that match user profiles of each of the plurality of users.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-58, 60-68 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shires (USPPN 9420227, referred to as Shires).
Regarding claims 52 and 62:
A method for recommending content in context of a conversation, the method comprising: 
Shires teaches monitoring, with user equipment, verbal conversation between a plurality of users, (Shires, detecting repeated words or topical words used by multiple users in the conversation, by detecting tonal characteristics of the speech (e.g., stressed words), or by detecting other characteristics, C1: L34-47); 
Shires teaches as the verbal conversation continues, processing words in the verbal conversation to selectively retrieve keywords from the words in the verbal conversation, (Shires,  Fig. 1, he detector 118 identifies topics and/or key words recognized by the recognizer 116. As described in greater detail below, the recognizer 116 can identify potentially “important” words in the utterance 113, C4: L8-16); 
Shires teaches detecting keywords in the verbal conversation without receiving a wakeword based on the selectively retrieved keywords, (Shires, the recognizer 316 can identify potentially “important” words in the utterance 313, not wake wards, C6: L34-40); 
Shires teaches searching for a clip matching one of the detected keywords, (the overall context data 412 of the conversation may be identified by the context builder 410 as pertaining to “travel”, the speaker context 418a, C 9:L 4-16, Fig. 4 wherein the system can reformat or supplement the identified topics or selections of spoken information using information obtained by using the topics or selections of spoken information as search queries, C2:L42-54); and 
Shires teaches automatically, without receiving the wakeword, presenting the chip to the users during the verbal conversation, (Shires, the term “Walley World” may appear among the context data 412. The advertising module 414 may use this term to identify an advertisement for “Walley World” and provide the ad to the context builder 410, which can in turn incorporate the advertisement into the context data 412, Fig. 4, C8:L19-30).
Regarding claims 53 and 63:
Shires teaches the method of claim 52, further comprising: identifying a content type associated with the detected keywords; and selecting a content source to search based on the identified content type, (Shires, the context builder 410 also receives search data from an ambient search module 416. The ambient search module 416 performs Internet and/or other informational search queries based at least in part upon the context data 412, and provides the results as the search data to the context builder 410, Fig. 4, C8:L31-44).
Regarding claims 54 and 64:
Shires teaches the method of claim 52, further comprising: generating a verbal conversation processing window; and temporarily storing words in the verbal conversation detected within the conversation processing window, such that words detected prior to a start time of the window are discarded, (Shires, the context data 124 may be sent to the user device 106 at pre-determined time intervals, not outside of this intervals, C 4: L24-31, Fig. 3, C6:L47-55).
Regarding claims 55 and 65:
Shires teaches the method of claim 52, further comprising activating a listening mode, wherein the processing words in the verbal conversation is performed when the listening mode is active and is not performed when the listening mode is disabled, (Shires, the ASR engine 109 receives the audio and video data 112, the recognizer 116 recognizes and converts the utterance 113 into text in working mode. The text is also processed by the detector 118. In the example system 100, the detector 118 identifies topics and/or key words recognized by the recognizer 116, C4:L17-23).
Regarding claims 56 and 66:
Shires teaches the method of claim 52, wherein the searching for the clip matching one of the detected keywords comprises: comparing metadata associated with each of a plurality of chips with the detected keywords; and selecting, based on the comparing, the clip of the plurality of clips having metadata matching more of the detected keywords than metadata associated with another one of the clips, (Shires, search module 416 performs Internet and/or other informational search queries based on the context data 412 wherein the spoken keywords appear among the context data 412. The advertising module 414 may use this term to identify an advertisement, C8:L19-44, Fig. 4).
Regarding claims 57 and 67:
Shires teaches the method of claim 56, wherein each of the plurality of clips is less than a threshold duration, (Shires, the collection of segments 384 can appear as a time-ordered list of segments that the user can scroll through and interact, C7:L4-12, C4: L49-58).
Regarding claims 58 and 68:
Shires teaches the method of claim 56, wherein the detected keywords relate to a segment in a media asset, and wherein each of the plurality of clips represents content in a scene of the media asset, (Shires, each collection of video data 408a-408n/scene corresponds to a respective collection of the speech data 404a-404n. For example, the speech data 404a and the video data 408a may be the audio and video parts of a user's video conference feed, C7: L42-48).
Regarding claims 60 and 70:
Shires teaches the method of claim 52, further comprising presenting some of the detected keywords with the clip with an indication that the clip was selected in response to detecting the keywords in the conversation, (Shires, the spoken words appears in the segments presented on the display, C9:L41-64, Fig. 4).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 59, 61, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Shires (USPPN 9420227, referred to as Shires), and further in view of Dubin (USPPGPubN 20130216206, referred to as Dubin).
Regarding claims 59 and 69:
Shires does not specifically teach the method of claim 52, wherein the automatically presenting the clip to the users during the verbal conversation comprises changing content currently being presented on the user equipment to present the clip. However, Dubin, teaches each original video stream preferably is put into its own video track, and these video tracks are directed to different windows within the output video frame on a changing basis in accordance with the editing instructions 124, [0119]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Shires with the teaching of determining presenting the clip when changing the scene into the invention of Dubin for the purpose of satisfying user’s interest.
Regarding claims 61 and 71:
Shires in view Dubin teaches the method of claim 52, wherein the selectively retrieving keywords comprises identifying words in the verbal conversation that match user profiles of each of the plurality of users, (Dubin, if the participants have in their profiles that they like sport/ keyword, the production server provides clip based on the identified keyword sport, [0204]).
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 4, 2022